Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 02/26/2021 has been entered. Claim 13 has been amended. Claims 1-13 remain pending in the application. Objection to the title is withdrawn. Rejections of claim 13 under 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) is withdrawn.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 13 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitation "light-transmitting hole forming layer”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0066]-[0067] of the specification and Figs. 2-4 of the drawing disclose " light-transmitting hole forming layer” comprises a liquid crystal layer. 
As for the limitation "photosensitive sensing unit”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0040] of the specification discloses "photosensitive sensing unit” corresponds to a photosensitive sensor or a photoelectric sensor. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
 sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 204028936 U) in view of Takama (US 20110069254 A1).
Regarding claim 1, Zhang (e.g., Figs. 1-21) discloses a display device (Fig. 6; display device 6, e.g., smartphone), comprising a display panel (Fig. 6; display device 6 comprising a display panel) including a plurality of photosensitive sensing units (Figs. 15-16; photo sensors 3), and the display device further comprising: a light-transmitting hole forming layer (Figs. 14-16; liquid crystal light-transmitting layer 9; [0169] and [0179]), a lens layer (lens layer; [0183]), and a light guide layer (Figs. 15-16; light guide layer 12) arranged on a display side of the display panel (Fig. 6; display device 6) and in a direction away from the display panel (Figs. 6 and 15-16), and a light source (Figs. 15-16; light source 2) arranged on a side of the light guide layer (Figs. 15-16; light guide layer 12), 
wherein the light-transmitting hole forming layer (Figs. 14-16; liquid crystal light-transmitting layer 9; [0169] and [0179]) is configured to be switchable between a light-transmitting state and a pinhole state (Figs. 14-16 and [0169] and [0179]; a light-transmitting state and a pinhole state) wherein the pinhole state is a state in which the light-transmitting hole forming layer form light-transmitting holes (Figs. 15-16 and [0169] and [0179]) facing each photosensitive sensing unit (Figs. 15-16; photo sensors 3).

Zhang discloses a lens layer (lens layer; [0183]), but does not disclose the lens layer is a the liquid crystal lens layer as claimed. However, Takama (e.g., Figs. 3-4, 9, 30-33 and 37-39) discloses a display device comprising a display panel (display 200) including a plurality of photosensitive sensing units (photo sensors 32). Takama (e.g., Figs. 3-4, 9. 30-33 and 37-39) further discloses each photosensitive sensing unit 32 comprising a light-transmitting hole forming layer 203 and a liquid crystal lens layer 213, wherein the liquid crystal lens layer (liquid crystal lens layer 213) is configured to be switchable between a non-lens state (e.g., Fig. 4 or 38; non-lens state) and a lens state (e.g., Fig. 9 or 38; non-lens state), wherein the lens state is a state in which the liquid crystal lens layer forms convex lenses (e.g., Figs. 9 and 37-39; convex lenses LN formed by liquid crystal layer 213) facing each photosensitive sensing unit (e.g., Figs. 9 and 37-39; photo sensor 32). Takama (e.g., Figs. 3-4, 9, 30-33 and 37-39) discloses the convex 

Regarding claim 2, Zhang in view of Takama discloses the display device according to claim 1, the combination of Zhang in view of Takama discloses wherein for a respective photosensitive sensing unit of the plurality of photosensitive sensing units, a center of the respective photosensitive sensing unit (e.g., Zhang, Figs. 15-16; photo sensors 3), a center of the light-transmitting hole (e.g., Zhang, Figs. 15-16;  a light-transmitting hole A) facing the respective photosensitive sensing unit, and a center of the convex lens (e.g., Takama, Figs. 9 and 37-39; convex lenses LN formed by liquid crystal layer 213) facing the respective photosensitive sensing unit are on a same respective vertical connection line. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching 

Regarding claim 3, Zhang in view of Takama discloses the display device according to claim 1, Zhang (e.g., Figs. 1-21) discloses wherein a light emitted by the light source enters the light guide layer and is incident to an upper bottom surface and a lower bottom surface of the light guide layer (e.g., Figs. 1-2), wherein a degree of an incidence angle of the light incident to the upper bottom surface and the lower bottom surface of the light guide layer is greater than or equal to a degree of a critical angle of the light guide layer (e.g., Figs. 1-2 and [0104] and [0107]; total internal reflection, incidence angle must be greater than or equal to critical angle).

Regarding claim 5, Zhang in view of Takama discloses the display device according to claim 1, Takama (e.g., Figs. 3-4, 9, 30-33 and 37-39) discloses wherein the liquid crystal lens layer comprises a second liquid crystal layer (liquid crystal lens layer 213) sealed in a second cavity, and a second pixel electrode (electrode 62e) and a second common electrode (electrode 62d) for driving the second liquid crystal layer (liquid crystal lens layer 213); wherein the second pixel electrode (electrode 62e) and the second common electrode (electrode 62d) are used for driving the second liquid crystal layer (liquid crystal lens layer 213) to be switched between the non-lens state and the lens state (e.g., 3-4, 9, and 37-39; non-lens state and lens state). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Takama to the photo sensor of Zhang or 

Regarding claim 6, Zhang in view of Takama discloses the display device according to claim 1, wherein the display panel comprises a first substrate (bottom substrate) and a second substrate (top substrate) arranged in a cell aligned manner (e.g., Zhang’s Fig. 6 and Takama’s Fig. 2), wherein the second substrate (top substrate of display panel) is arranged nearer the light-transmitting hole forming layer (Figs. 15-16; liquid crystal light-transmitting layer 9) than the first substrate (bottom substrate of display panel), wherein the plurality of photosensitive sensing units (Figs. 15-16; photo sensors 3) are arranged on the second substrate (top substrate of display panel). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Takama to the photo sensor of Zhang for the same reason above.

Regarding claim 7, Zhang in view of Takama discloses the display device according to claim 1, Zhang (e.g., Figs. 1-21) discloses wherein the plurality of photosensitive sensing units are evenly distributed in an array (Figs. 15-16; an array of photo sensors 3), a total region occupied by the plurality of photosensitive sensing units in the display panel is a sensing region (Fig. 6; photo sensing region 5), and a region in the display region of the display panel (Fig. 6; display region) other than the sensing region is a light exit region.


Regarding claim 4, Zhang in view of Takama discloses the display device according to claim 1, the combination of Zhang in view of Takama discloses wherein the light-transmitting hole forming layer comprises a first liquid crystal layer sealed in a first cavity (e.g., Zhang, Figs. 15-16, light-transmitting hole forming layer 9; Takama, Figs. 3-4, 9, and 37-39, light-transmitting hole forming layer 203), but does not disclose wherein the first pixel electrode and the first common electrode are at least arranged in a region other than the light-transmitting hole as claimed. However, Wu (e.g., Figs. 1-9) discloses a light-transmitting hole forming layer comprises a first liquid crystal layer (e.g. Fig. 2; liquid crystal layer 230) sealed in a first cavity, and a first pixel electrode (e.g. Fig. 2; electrode 221) and a first common electrode (e.g. Fig. 2; electrode 211) for driving the first liquid crystal layer (e.g. Fig. 2; liquid crystal layer 230), wherein the first pixel electrode (electrode 221) and the first common electrode (electrode 211) are at least arranged in a region other than the light-transmitting hole ([0004]-[0005]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wu to the photo sensor of Zhang in view of Tamaka. The combination/motivation would be to form an array of imaging apertures to improve the imaging quality of the photo sensor.


Regarding claim 8, Zhang in view of Takama discloses the display device according to claim 7, Takama (e.g., Figs. 3-4, 9, 30-33 and 37-39) suggests wherein an area ratio of the sensing region to the light exit region is greater than or equal to 1:4, and less than or equal to 1:1. The examiner further cites Kurokawa as a reference. Kurokawa (e.g., Figs. 10, 1 and 4-5) discloses a display device similar tot that disclosed by Takama, wherein the plurality of photosensitive sensing units are evenly distributed in an array (e.g., Fig. 10; an array of photo sensor 6006), and wherein an area ratio of the sensing region to the light exit region is greater than or equal to 1:4, and less than or equal to 1:1 (e.g., Figs 10 and 1; an area ratio of photo sensing region to light emission region is equal to 1:1). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kurokawa to the photo sensor of Zhang in view of Tamaka. The combination/motivation would be to provide a display device integrated with an array of photo sensors to touch input and fingerprint detection.

Regarding claim 9, Zhang in view of Takama discloses the display device according to claim 7, Takama (e.g., Figs. 3-4, 9, 30-33 and 37-39) suggests wherein an area ratio of a region occupied by each photosensitive sensing unit in the display panel to a pixel region or sub-pixel region of the display panel is greater than or equal to 1:4, and less than or equal to 1:1. The examiner further cites Kurokawa as a reference. (e.g., Figs. 10, 1 and 4-5) discloses a display device similar tot that disclosed by Takama, wherein the plurality of photosensitive sensing units are evenly distributed in an array (e.g., Fig. 10; an array of photo sensor 6006), and wherein an area ratio of a region occupied by each photosensitive sensing unit in the display panel to a pixel region or sub-pixel region of the display panel is greater than or equal to 1:4, and less than or equal to 1:1 (e.g., Figs 10 and 1; an area ratio of a photo sensing region to a pixel region is equal to 1:1). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kurokawa to the photo sensor of Zhang in view of Tamaka. The combination/motivation would be to provide a display device integrated with an array of photo sensors to touch input and fingerprint detection.

9.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 204028936 U) in view of Takama (US 20110069254 A1) and further in view of Hayasaka (US 20100142770 A1).
Regarding claim 10, Zhang in view of Takama discloses the display device according to claim 1, Takama discloses wherein when the liquid crystal lens layer is in the lens state, adjacent convex lenses are arranged to adjoin one another in a direction parallel to the display panel (e.g., Fig. 10; adjacent convex lenses). The examiner further cites Hayasaka as a reference. Hayasaka (e.g., Figs. 4-5 and 14-17) discloses wherein when the liquid crystal lens layer is in the lens state, adjacent convex lenses are arranged to adjoin one another. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from  Tamaka. The combination/motivation would be to provide a display device integrated with an array of photo sensors to touch input and fingerprint detection.

10.	Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 204028936 U) in view of Takama (US 20110069254 A1) and further in view of Kim (US 20110234537 A1).
Regarding claim 12, Zhang in view of Takama discloses the display device according to claim 1, but does not disclose wherein the photosensitive sensing unit further comprises a light blocking layer arranged on a side of each photosensitive sensing unit away from the light-transmitting hole forming layer. However, Kim (e.g., Figs. 8-18) discloses a display device integrated with photo sensors having different configurations. As one example, Kim (e.g., Fig. 17) discloses wherein the photosensitive sensing unit further comprises a light blocking layer (light blocking layer 302) arranged on a side (bottom side) of each photosensitive sensing unit (photo sensor 120). Therefore, the combination of Zhang, Takama and Kim teaches an arrangement, wherein the photosensitive sensing unit further comprises a light blocking layer arranged on a side of each photosensitive sensing unit away from the light-transmitting hole forming layer. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kim to the display device of Zhang in view of Tamaka. The combination/motivation would be to provide a display device integrated with an array of photo sensors to touch input and fingerprint detection.

Allowable Subject Matter
11.	Claim 13 is allowed. Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for allowance is referred to the Non-Final Office action dated on 11/27/2020.

Response to Arguments
12.	Applicant's arguments filed 02/26/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that the cited reference Zhang does not disclose the limitations “wherein the light-transmitting hole forming layer is configured to be switchable between a light-transmitting state and a pinhole state. wherein the pinhole state is a state in which the light-transmitting hole forming layer form light transmitting holes facing each photosensitive sensing unit”. 

    PNG
    media_image1.png
    501
    1455
    media_image1.png
    Greyscale

     Zhang’s Fig. 14                                           	  Zhang’s Figs. 15 and 16 



Regarding claim 13, it is not clear why applicants made arguments regarding claim 13 (Remark, page 11) because no prior art rejection was made on claim 13. See Allowable Subject Matter of Non-Final Office action dated on 11/27/2020. 

Regarding claim 12, applicant argues that, in reference Kim, “… the photosensitive sensor 120 in Kim is on the right side of the waveguide 100…”.  The examiner respectfully disagrees with applicant’s arguments. Kim discloses a display device integrated with photo sensors having different configurations. Take Fig. 17 as an example shown, Kim discloses photo sensors 120 are arranged on a bottom side of the light guide 100, and a light blocking layer 302 arranged on a bottom side corresponding to each photo sensor 120. Applicant also argues that “the light blocking member 302 in Kim is arranged on the thin film transistor (TFT) substrate 300 of the liquid crystal layer 200 for shielding light between pixels, rather than shielding the photosensitive sensor 120”. The examiner 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691